Citation Nr: 1601947	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-22 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for osteoarthritis of the left knee, status post total knee arthroplasty.
 
 2. Entitlement to an initial evaluation in excess of 60 percent for osteoarthritis of the right knee, status post total knee arthroplasty.
 
 3. Entitlement to an initial evaluation in excess of 20 percent for lumbar spondylosis.
 
 4. Entitlement to an initial evaluation for intervertebral disc syndrome and radiculopathy of the right lower extremity, in excess of 20 percent prior to March 21, 2014, and in excess of 40 percent from March 21, 2014.
 
 5. Entitlement to an initial evaluation in excess of 20 percent for intervertebral disc syndrome and radiculopathy of the left lower extremity.
 
 6. Entitlement to a compensable initial evaluation for residual scar, status post left total knee arthroplasty.
 
 7. Entitlement to a compensable initial evaluation for residual scar, status post right total knee arthroplasty.
 
 8. Entitlement to special monthly compensation based on the need for aid and attendance for the Veteran.
 
 9. Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU), to include prior to March 21, 2014.
 
 10. Entitlement to an effective date earlier than March 21, 2014, for a combined 100 percent rating.


REPRESENTATION

Appellant represented by:	Mark A. Lippman, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to June 1968.  He died on January [redacted], 2015.  The appellant is his surviving spouse. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an April 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California. 

 In April 2011, the Veteran filed claims of entitlement to service connection for disabilities of the right knee, left knee, and lumbar spine, as well as entitlement to special monthly compensation based on aid and attendance. In April 2012, the RO granted service connection effective from March 17, 2011 for (1) osteoarthritis status post total right knee arthroplasty at 30 percent; (2) osteoarthritis status post total left knee arthroplasty at 30 percent; (3) lumbar spondylosis at 20 percent; (4) intervertebral disc syndrome and radiculopathy involving L2-L4 and L4-S3, right lower extremity, at 20 percent; (5) intervertebral disc syndrome and radiculopathy involving L2-L4 and L4-S3, left lower extremity, at 20 percent; (6) scar, status post left total knee arthroplasty, noncompensable; and (7) scar, status post right total knee arthroplasty, as compensable. In the same decision, the RO denied special monthly compensation based on the need for aid and attendance for the Veteran, as well as the need for aid and attendance for the Veteran's spouse. 

The Veteran was notified of the April 2012 rating decision in May 2012, and filed a timely notice of disagreement with respect to all issues decided in the April 2012 rating decision in May 2013.  In an April 2014 rating decision, the RO found clear and unmistakable error in its April 2012 evaluation of the Veteran's osteoarthritis status post total right knee arthroplasty, and retroactively awarded an increased evaluation of 60 percent effective from March 17, 2011.  In addition, the April 2014 rating decision granted an increased rating of 40 percent for intervertebral disc syndrome and radiculopathy of the right lower extremity, effective from March 21, 2014.  These increased ratings brought the Veteran to a 100 percent combined rating effective March 21, 2014. 

An April 2014 statement of the case continued the ratings for all remaining increased rating issues, as well as continued the denial of entitlement to special monthly compensation based on the need for aid and attendance for the Veteran, and based on the need for aid and attendance for the Veteran's spouse. 

On his May 2014 VA Form 9, the Veteran only specifically appealed issues of entitlement to (1) special monthly compensation based on the need for aid and attendance for the Veteran; and (2) the effective date of the 100 percent combined service-connected rating.  Nevertheless, the Board finds that the Veteran also in fact provided a timely substantive appeal as to the individual initial rating issues, to include as readjudicated in the April 2014 rating decision.  His May 2014 VA Form 9 expressed disagreement with the effective date of the combined 100 percent rating for the service-connected disabilities, which may reasonably be construed as including the individual initial rating issues as such are inextricably intertwined with the award of an earlier effective date for the combined 100 percent rating.  As such, the issues on appeal have been characterized as captioned above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case returns to the Board following an August 2015 Remand which directed the RO to determine whether the appellant met the basic eligibility requirements to substitute for the deceased Veteran with regard to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

This case presents a complicated and unique procedural history.  In April 2011, the Veteran, prior to his death, filed the claims currently on appeal.  In an April 2012 rating decision, the RO in San Diego, California, denied the Veteran's claim for entitlement to special monthly compensation based on the need for aid and attendance, while it granted the Veteran's claims for entitlement to service connection for various disabilities.  In an April 2014 rating decision, the RO in San Diego, California, determined that there was clear and unmistakable error in its previous evaluation of the right knee and retroactively increased the rating to 60 percent from March 17, 2011.  The RO also increased the rating for intervertebral disc syndrome and radiculopathy of the right lower extremity to 40 percent effective March 21, 2014.  The accompanying code sheet showed a combined 100 percent rating from March 21, 2014.  In the attached cover letter, the RO notified the Veteran that his claim for a total disability rating based on individual unemployability (TDIU) was moot because his overall combined schedular rating was 100 percent effective March 21, 2014.  In June 2014, the Veteran filed a notice of disagreement with the effective date of the 100 percent combined rating, noting that if he was not awarded an earlier effective date for the combined rating then he should be awarded a TDIU for the earlier period. 

The Veteran died in January 2015.  In March 2015, the appellant submitted VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and/or Accrued Benefits by a Surviving Spouse or Child, as well as VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant, on which the appellant requested the Veteran's appeal to be completed and that she be paid any accrued benefits. 

Subsequently, in a March 2015 decision, the Board dismissed the Veteran's appeal for special monthly compensation and an earlier effective date for a combined 100 percent rating due to the death of the Veteran.  In May 2015, the appellant filed a Motion for Reconsideration of the Board's March 2015 decision, asking that the decision be vacated, and that the Veteran's appeal be reinstated with the appellant substituted in place of the Veteran.  In correspondence dated in June 2015, the Board informed the appellant that it reactivated the appeal previously dismissed due to the Veteran's death, thereby rendering the Motion for Reconsideration moot. 

In a September 2015 Supplemental Statement of the Case, the RO in San Diego, California, determined that the appellant met the basic eligibility requirements to substitute for the Veteran with regard to the issues of entitlement to higher initial evaluations for osteoarthritis of the left knee, status post total knee arthroplasty; osteoarthritis of the right knee, status post total knee arthroplasty; lumbar spondylosis; intervertebral disc syndrome and radiculopathy of the right lower extremity; intervertebral disc syndrome and radiculopathy of the left lower extremity; residual scar, status post left total knee arthroplasty; and residual scar, status post right total knee arthroplasty; entitlement to special monthly compensation based on the need for aid and attendance for the Veteran; entitlement to an effective date earlier than March 21, 2014, for a combined 100 percent rating, and entitlement to a TDIU, to include prior to March 21, 2014

At the outset, in correspondence dated in July 2014, the appellant's attorney indicated that the Veteran had used a live-in care provider since 2006 due to the immobility caused by his service-connected disabilities, and that the Veteran had been moved into nursing home care on March 1, 2011, due to his inability to care
for himself as a result of his service-connected intervertebral disc syndrome and  bilateral knee arthroplasty.  The appellant's attorney further indicated that these service-connected disabilities confined the Veteran to a wheel chair and caused him to need assistance in bathing as well as getting in and out of his wheelchair and bed.  

However, following a review of the record, it does not appear that records from the Veteran's nursing home facility (medical, administrative, or otherwise) have been associated with the claims file.  As there is a high probability that these records are relevant to the claims on appeal, the RO must request that the appellant complete and return to the RO authorizations to obtain this evidence and provide the RO with the contact information of the Veteran's former nursing home facility.  The RO must then make reasonable efforts to obtain these records.  

The Board also finds that additional VA opinions must be obtained before it can adjudicate the issues on the merits.  First, with respect to the issue of entitlement to special monthly compensation based on the need for aid and attendance for the Veteran, SMC at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person as a result of one or more service-connected disabilities.  Unfortunately, the Veteran was never provided with a comprehensive VA examination addressing the issue of entitlement to aid and attendance compensation in his lifetime.  Significantly, a June 2010 private treatment note indicated that although the Veteran used to be able to mobilize with a walker and/or cane, lately he had become
"relatively bedbound."  Similarly, a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) completed on behalf of the Veteran in September 2013 specified that the Veteran spent most of his time in bed, although he was able to use a scooter or electric wheelchair for mobility, and that he was "well groomed by caregivers who provide support" and "unable to travel unassisted."  In addition, as mentioned above, the Veteran's attorney has claimed he had been moved into nursing home care on March 1, 2011, due to his inability to care for himself as a result of his service-connected intervertebral disc syndrome and  bilateral knee arthroplasty  As such, a retrospective expert medical opinion must be obtained to ascertain whether the Veteran was rendered helpless or so nearly helpless that he required the regular aid and attendance of another person due to the aggregate effect of his combined service-connected disabilities alone.  

Furthermore, the appellant seeks entitlement to a TDIU or a combined 100 percent disability evaluation prior to March 21, 2014.  Specifically, the appellant seeks an effective date of April 2011, the date the Veteran filed his original claim.  During the period from April 2011 until the time of the Veteran's death in January 2015, the Board acknowledges that the Veteran was provided with several VA examinations relevant to ascertaining the severity of his service-connected disabilities.  However, these examination reports merely provided opinions as to the impact that a single service-connected disability had on the Veteran's ability to work.  For instance, in a February 2012 VA examination report, conducted when the Veteran was 93 years old, the examiner opined that the Veteran's spine disability impacted his ability to work in that this disability limited his ability to perform "physically-tasking" duties, and that his knee disabilities also impacted his ability to work in that these disabilities limited his ability to perform "physically-tasking" duties.  It was not until a March 2014 VA examination that an examiner opined that the Veteran was unable to obtain any gainful employment as a result of his service-connected back disability alone; but the RO did not consider entitlement to a TDIU at that time because a combined 100 percent disability rating went into effect on March 21, 2014.  

The Board emphasizes that the Veteran was never provided with a VA examination that considered the impact of all his service-connected disabilities on his ability to obtain gainful employment (i.e., osteoarthritis of the left knee, osteoarthritis of the right knee, lumbar spondylosis, intervertebral disc syndrome and radiculopathy of the right lower extremity, intervertebral disc syndrome and radiculopathy of the left lower extremity, residual left knee arthroscopy scar, and residual right knee arthroscopy scar).  The Board notes that the Federal Circuit has held that VA is not always required to get a single examination that considers the combined effects of the Veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in this case, especially in light of the Veteran's advanced age at the time he filed his claim, the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities prior to his death without such an opinion.  Therefore, as the Board is not permitted to base decisions on its own unsubstantiated medical conclusions, see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), a retrospective expert medical opinion is required.  See 38 C.F.R. § 3.159 (2015).

With respect to the increased rating claims on appeal, the Board finds these claims are inextricably intertwined with the other issues, as the additional evidence generated by the development requested above may impact the outcome of the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, these issues must also be remanded

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the appellant with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any private treatment for any medical condition on appeal, to include the records generated by the Veteran's former nursing home facility.  If a release is obtained, then make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If private medical records are identified but not obtained, the RO must inform the appellant of (1) the nature of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the current record, and (4) that if the missing records are later obtained, the claim may be readjudicated.

2.  After the above development has been completed, obtain a retrospective VA aid and attendance expert opinion.  The claims file must be reviewed in conjunction with the opinion.  The expert must describe in detail the status of the Veteran's various service-connected disabilities from April 2011 until his death in January 2015.  The examiner is requested to opine as to whether it is at least as likely as not that the Veteran required the aid and attendance of another, or was essentially housebound, due to service-connected disabilities, at any time from April 2011 until his death in January 2015.  In providing rationale for the opinion render, the examiner is asked to provide reasoned opinions as to whether the combined impact of the Veteran's service-connected disabilities alone prevented him from protecting himself from the hazards incident to his environment, keeping himself clean and presentable, feeding himself due to loss of mobility or extreme weakness, attending to the wants of nature, or render him bedridden, or otherwise require the regular aid and attendance by another person.

To the extent possible, the examiner must distinguish any impairment and functional impacts and limitations due to nonservice-connected causes from those due to his service-connected disabilities.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3.  Obtain a retrospective opinion with respect to the Veteran's employability from a VA vocational expert.  In conjunction with providing the requested opinion, the expert should review the claims file and a copy of this remand.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it was at least as likely as not that his service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation at any time from April 2011 until the time of his death in January 2015.

The VA examiner should note that at the time of his death, the Veteran was service-connected for osteoarthritis of the left knee, osteoarthritis of the right knee, lumbar spondylosis, intervertebral disc syndrome and radiculopathy of the right lower extremity, intervertebral disc syndrome and radiculopathy of the left lower extremity, residual left knee arthroscopy scar, and residual right knee arthroscopy scar.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, then issue a supplemental statement of the case and afford the appellant and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




